DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Applicant's amendments and remarks, filed on 11/03/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14 , 16-18, and 21 are under examination. 
Claims 15, 19, and 20 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims the benefit of, and priority to, U.S. Provisional Patent No. 62/133,638, filed March 16, 2015. 
Information Disclosure Statement
The information disclosure statement(s) filed 12/08/2021 fails to comply with 37 CFR 1.98 and MPEP 609.01. In particular, the IDS document cites a non-English foreign language document (Unknown, September 2000) however no English language translation has been provided. For non-English documents that are cited, the following must be provided: 

(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c). 
The IDS has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 , 16-18, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of 
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The claimed invention recites a series of steps and therefore is a process. As such, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of:
assembling the sequence reads to contigs…including a set of coordinates that define a position…; determining consensus sequences based on…;
filtering out non-consensus sequences from the consensus sequences; and identifying a somatic mutation in the filtered sequence reads (as in claim 1); 
In this case, the above steps are not limited to any particular acts or operations and therefore broadly read on comparing sequence data (i.e. letters and/or numbers). As such, the above steps include evaluations and analysis that can be reasonably performed by the human mind of a scientist or engineer, and therefore fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). 
Furthermore, the assembling step includes the use of “coordinates” (i.e. a mathematical concept) associated with sequence positions, and the filtering step necessarily 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
providing a tumor sequence read generated by sequencing nucleic acid from a tumor or tumor cell sample of a patient; 
providing a normal sequence read generated by sequencing nucleic acid from a normal sample of the patient; 
In this case, the providing steps (including the full limitations and not just the verbs) merely obtain data for use by the abstract idea (i.e. pre-solution activity) and, as such, do not meaningfully limit the claimed invention (since they are meaningless in the context of the claims without the subsequent analysis). Therefore, the additionally recited steps/elements amount to insignificant extra-solution activity that does not integrate the abstract idea into a practical application. See MPEP 2106.05(g) [Step 2A, Prong 2: NO]. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
The additional providing steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity for the reasons discussed above. With regards to the steps for providing sequence read data and providing a report, the examiner takes official notice such methods for were well understood, routine, and 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-14 , 16-18, and 21 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-14 and 16-18 further limit the specificity of the abstract idea set forth above (e.g. performing additional steps for comparing or filter sequence data, determining a prognosis, designing treatment, assigning scores) for further limit the nature of the data being used for analysis. Therefore, the subject matter of these claims is still part of the abstract idea and is not patent eligible for the reasons discussed above. Claim 21 amounts to nothing more than extra-solution activity, which does not amount to the integration of the JE into a practical application nor is it unconventional activity. As such, the claimed subject matter fails to transform the exception into a patent‐eligible application of that exception and fails to integrate the abstract idea into a practical application for reasons discussed above.
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 


Response to Arguments
Applicant’s arguments, filed 11/03/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the amended “assembling” and “determining” steps cannot be performed mentally and do not recite a mathematical concept. In response, contrary to applicant’s assertion that these steps require reading “potentially hundreds to thousands” of sequences, the claimed assembling and determining steps are unbounded with regards to length (i.e. there is no limitation on how short or long the sequence must be). Moreover, these steps are not limited to any particular acts or operations and therefore broadly read on comparing sequence data (be it letters and/or numbers). As such, the above steps broadly include analysis that can be reasonably performed by the human mind of a scientist or engineer, and therefore fall within the “mental processes” grouping of abstract ideas and applicant has not provided any evidence to the contrary. Furthermore, the assembling step includes the use of “coordinates” (i.e. a mathematical concept) associated with sequence positions, and the filtering step necessarily requires removing (i.e. subtracting) data, be it numerical or alpha-numeric. Therefore, both of these steps also encompass mathematical concepts.  For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14 , 16-18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US 8209130; Issued: Jun. 26, 2012) in view of Forbes et al. (Nucleic Acids Research, 2011, Vol. 39, Database issue D945–D950) and Kumar et al. (US 2014/0249764; Pub. Date: Sept. 4, 2014).
Kennedy teaches methods for identifying mutations in nucleic acid samples [abstract, ref. claim 1]. Regarding claim 1, Kennedy teaches generating (i.e. providing) sequence reads by sequencing nucleic acid from a sample obtained from a patient [Col. 5, para. 2 and 3, and ref. claim 1], wherein the sample can include tumors [col. 4, last para., and col. 6]. Kennedy teaches assembling a contig based on the reads using a plurality of different assembly programs (i.e. algorithms) [ref. claim 1, Figure 1, col. 2, and col. 15], including de novo software for aligning contigs to a reference sequence (i.e. normal sequence) [ref. claim 1] and and programs for obtaining consensus sequences [col. 15]. Kennedy teaches that the contigs can include a set of coordinates associated with the plurality of reads [Col. 12, para. 8]. Kennedy teaches identifying mutations based on the alignments to the contig and the st para]. Kennedy additionally teaches performing the above computational methods using computer processors [col. 22]. 
Kennedy does not specifically teach filtering out non-consensus sequences from the consensus sequences, and identifying mutations in the filtered read set, as in claim 1. However, Kennedy teaches alignment algorithms that only select consensus sequences that exhibit a certain amount of overlap based on alignment scores [Col. 13, Col. 16, Col. 17, Col. 19], i.e. those without sufficient scores are removed or filtered from the assembly process, and using assembly algorithms that exclude sequences from further analysis based on quality thresholds [Col. 1, Col. 20]. For purposes of examination, it is noted that mismatch sequences are broadly interpreted as non-consensus sequences absent any limiting definition to the contrary. Therefore, Kennedy at a minimum suggest the filtering step since those of ordinary skill in the art would recognize that alignment algorithms and de novo assembly algorithms utilize filtering and threshold techniques as discussed above. 
Furthermore, Kumar teaches methods for assembly of nucleic acid sequence data. Kumar specifically teaches de novo sequence assembly methods that include identifying non-matching regions (i.e. non-consensus regions) by implementing a filter or threshold [0081], wherein the filter or threshold values may be set in order to allow a prediction of a gap or a region of non-assembly, or non-matching. 
Alternatively, Forbes teaches methods for filtering somatic mutation data [Abstract; D946, col. 2], wherein filters are available including restrictions by mutation type (substitution, deletion, etc.; missense, nonsense, frameshift etc.), sample source (cell line, primary tumour), somatic status (was the mutation confirmed somatic or was the normal tissue not available) and systematic screens.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method/system of Kennedy by filtering out non-consensus sequences, as claimed, since Kennedy suggest such limitations and since computational methods and tools for querying and filtering somatic mutation data were routine and conventional in the art, as taught by Kumar and Forbes. The motivation would have been to improve detection accuracy by analyzing read overlaps with reduced errors or to ensure that assembled sequences include accurate somatic mutations. One of ordinary 
Regarding dependent claims 2-14 , 16-18, and 21, all aspects of these claims are taught or suggested by the combination of Kennedy, Kumar, and Forbes. Regarding claim(s) 2 and 3, Kennedy teaches sequencing reads [Figure 1] and aligning sequences [ref. claim 1, Figure 1]. Regarding claim(s) 4, Kennedy teaches creating assembled (contiguous) sequences for observing overlap between tumor and reference reads, as discussed above [See also Examples 1 and 2]. Regarding claim(s) 5 and 6, Kennedy make obvious a step of filtering sequence reads, as discussed above, wherein reference data includes tumor samples. Regarding claim(s) 7, Kennedy teaches Sanger sequencing methods [col. 15]. Regarding claim(s) 8-10, Kennedy teaches reads corresponding to coding regions and libraries [col. 6]. Regarding claim(s) 11, Kennedy makes obvious excluding reads that do not meet a threshold [Col. 1]. Regarding claim(s) 12 and 13, Kennedy teaches samples can be a blood sample, buccal smear, saliva, urine, excretions, fecal matter, or tissue biopsy [col. 5, last para., col. 6]. 
Regarding claim(s) 14, Kennedy does not specifically teach determining a prognosis or treatment regimen as claimed. However, Kennedy suggests these features since one of ordinary skill in the art would recognize that identifying the presence of mutations is necessarily a prognostic indicator and since Kennedy suggests physicians using the information generated by their methods [Background].  Regarding claim(s) 16, 17, and 18, Kennedy teaches comparing reads to a library of mutations, as discussed above, assigning quality scores to reads, and listing mutations based on the scores [col. 4, ref. claims 1-5]. Regarding claim 21, Kumar teaches functionality for outputting reports comprising sequence mutation data, as discussed above, Forbes additionally provides graphical tools for outputting somatic mutations [Figures 1 and 2], and Kennedy also suggests this limitation [Col. 4]. Therefore, all aspects of this limitation were taught or suggested by the combination of Kennedy, Kumar, and Forbes.
Response to Arguments
Applicant’s arguments, filed 11/03/2021, have been fully considered but are not persuasive for the following reasons. 

Applicant argues that Kennedy does not teach using coordinates for identifying the most prevalent nucleotides at each position. In response, this argument is not persuasive because applicant is arguing limitations that are not recited in the claim. While the step of determining consensus sequences is ‘based on the contigs’, the claims do not require the use of coordinates for making this determination.  
Applicant argues that Kennedy does not teach a filtering step so that patient specific variations are excluded making it much more difficult to identify tumor specific somatic mutations. As discussed above, Kennedy does not specifically teach filtering out non-consensus sequences from the consensus sequences, and identifying mutations in the filtered read set, as in claim 1. However, the examiner has acknowledged that Kennedy suggests this limitation since he teaches alignment algorithms that only select consensus sequences that exhibit a certain amount of overlap based on alignment scores [Col. 13, Col. 16, Col. 17, Col. 19], i.e. those without sufficient scores are removed or filtered from the assembly process, and using assembly algorithms that exclude sequences from further analysis based on quality thresholds [Col. 1, Col. 20]. Furthermore, Kumar teaches de novo sequence assembly methods that include identifying non-matching regions (i.e. non-consensus regions) by implementing a filter or threshold [0081], wherein the filter or threshold values may be set in order to allow a prediction of a gap or a region of non-assembly, or non-matching. Alternatively, Forbes teaches methods for filtering somatic mutation data [Abstract; D946, col. 2], wherein filters are available including restrictions by mutation type (substitution, deletion, missense, nonsense, frameshift etc.), sample source (cell line, primary tumour), somatic status (was the mutation confirmed somatic or was the normal tissue not available) and systematic screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method/system of Kennedy by filtering out non-consensus sequences, as claimed, since Kennedy suggest such limitations and since computational methods and tools for querying 
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 , 16-18, and 21  is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-38 of US copending Application No. 15/809613. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to a method.  However, claims 21 of the copending application are drawn to the same inventions as claim 1 of the instant application with additional limitations in reference claims 22-24. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. 


Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.